Citation Nr: 9922736	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  93-09 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran, who died in October 1991, served on active duty 
from June 1942 until September 1945, and from June 1946 to 
July 1963.  The appellant in this matter is the veteran's 
widow.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1991, due to squamous 
cell lung cancer.  An autopsy was not performed.

2.  At the time of the veteran's death, service connection 
was in effect for homonymous hemianopsia, evaluated as 30 
percent disabling; residuals of amputation of the left 
(minor) ring finger, evaluated as 10 percent disabling; 
residuals of fracture of the left calcaneus, evaluated as 0 
percent disabling; and residuals of a shell fragment wound to 
the left cicatrix, evaluated as 0 percent disabling.

3.  The veteran did not have any occupational exposure to 
ionizing radiation during service, but he was exposed to less 
than 4 rads of ionizing radiation as a result of routine 
radiographic procedures.

4.  The VA Chief Public Health and Environmental Hazards 
Officer opined in May 1998 that it was unlikely that the 
veteran's lung cancer was caused by exposure to ionizing 
radiation from medical radiographic examinations in service.

5.  The veteran's squamous cell lung cancer was first shown 
medically many years after service, and the appellant has 
presented no competent medical evidence linking the cause of 
the veteran's death to active service or to a service-
connected disability.

6.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (1998).

2.  A disability incurred in or aggravated by service neither 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107, (West 1991); 
38 C.F.R. §§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, VA has contacted the Departments of the 
Air Force, Navy and Army, as well as the Defense Threat 
Reduction Agency (DTRA), in an effort to verify her 
assertions that the veteran was exposed to ionizing radiation 
in service.  Also, medical opinion has been obtained from VA 
Radiation Safety Office, VA Program Director of Nuclear 
Medicine Service, and VA Chief Public Health and 
Environmental Hazards Officer.  The record does not reveal 
any further evidence which may be available concerning the 
claim on appeal, and the evidence of record is sufficient to 
decide the case.  The Board accordingly finds the duty to 
assist her, mandated by 38 U.S.C.A. § 5107, has been 
satisfied.

The appellant contends that the cause of the veteran's death, 
classified as squamous cell lung cancer on his death 
certificate, stemmed from his inservice exposure to ionizing 
radiation.  Specifically, she contends that the veteran was 
exposed to ionizing radiation while serving as a nuclear 
weapons officer.

The veteran died on October [redacted], 1991, with the immediate 
cause of death, as noted on his Death Certificate, identified 
as squamous cell lung cancer.  No contributing causes were 
identified, and the manner of death was determined to be 
"natural."

Service medical records, to include multiple x-ray 
examinations, for the veteran's first and second periods of 
service are negative for treatment, manifestation or 
diagnosis of carcinoma or lung abnormality.  On annual 
examination in August 1960, the veteran reported a history of 
working with "radioactive substances 1957- 1960" with "no 
known overexposure."  An October 1961 psychiatric evaluation 
revealed his history of working in a weapons storage area.  
His retirement examination, dated in May 1963, indicated a 
"normal" clinical evaluation of the lungs and chest.

Service personnel records show that the veteran served as an 
aerial photographer- gunner during his first period of active 
service.  During his second period of active service, his 
duties included service as a nuclear weapons officer, an 
instructor at the Nuclear Weapons "Br." and the Chief of 
the Munitions Weapons Control Branch.  A February 1958 letter 
from Major General Louis T. Heath reveals that the veteran 
participated in the "Armed Forces Special Weapons Project 
(AFSWP)."

VA examination, dated in November 1963, failed to reveal any 
significant abnormalities of the respiratory system.  X-ray 
examination revealed clear apices, costophrenic angles and 
cardiophrenic angles.  There was no evidence of active 
parenchymal or pleural disease.  The cardiac silhouette was 
within normal limits.  X- ray examination findings, dated in 
September 1966, were interpreted as suggesting some degree of 
emphysema.  An August 1968 x-ray examination was interpreted 
as showing a "normal chest."

In October 1990, the veteran was admitted to Wilford Hall 
Medical Center with complaint of the sudden onset of 
pleuritic chest pain and shortness of breath.  He denied a 
history of chronic obstructive pulmonary disease, and he 
reported a previous history of good health.  He admitted to 
history of smoking since age 21 with estimates ranging from 
40 packs per year to 2 packs per day.  He was diagnosed with 
pneumonia, and a sputum specimen and endobronchial biopsy 
indicated a diagnosis of malignant squamous cell carcinoma.  
Computerized tomography (CT) scan findings also revealed a 12 
x 12 centimeter mass of the right lower lobe with invasion 
into the esophagus, aorta and pericardium.  A November 1990 
operation determined that the lung cancer was unresectable.  
From December 1990 to January 1991, he underwent radiotherapy 
at the Cancer Therapy & Research Center.  He was admitted to 
Wilford Hall Medical Center in October 1991 with complaint of 
pleuritic chest pain and shortness of breath, and he died on 
October 13, 1991, with the cause of death identified as 
pneumonia and terminal lung cancer.

In a letter dated in July 1992, the Department of the Air 
Force reported that its review of the "USAF Master Radiation 
Exposure Registry" for dosimetry data found no external or 
internal radiation (bioassay) exposure data on the veteran.

In a letter dated in December 1996, the VA Radiation Safety 
Office provided a list which identified the veteran's in-
service exposure to ionizing radiation by means of 24 
separate routine radiographic procedures.  It was noted that 
there were no official records showing that he had been 
monitored for occupational exposure to radiation.

By letter dated in May 1998, the Program Director of VA 
Nuclear Medicine Services estimated that, based upon the 
veteran's in service history of radiographic procedures, the 
veteran's lungs were exposed to less than 4 rads.  In 
arriving at this conclusion, the Program Director used 
available historical data and scaling factors.  The exposures 
assigned were based upon best estimates and were scaled to 
represent upper-range, conservative values.  The total 
exposure was then converted a total dose to the lungs by use 
of mrad/R factors and rounded up.

In a memorandum dated in May 1998, the VA Chief Public Health 
and Environmental Hazards Officer, upon review of the claims 
folder, opined that it was unlikely that the veteran's lung 
cancer was caused by exposure to ionizing radiation from 
medical radiographic examinations in service.  The memorandum 
relied upon calculations which indicated that exposure to 
55.79 rads or less at age 33 in a known, regular smoker 
provided a 99% credibility that there was no reasonable 
possibility that it was least as likely as not that the 
veteran's lung cancer was related to exposure to ionizing 
radiation.  CIRRPC Science Panel Report Number 6, 1988, page 
29, was cited as the basis of the opinion.  It was noted that 
the screening dose for a smoker was used since the veteran 
apparently smoked heavily until the time of diagnosis of his 
lung cancer.  It was also noted that, according to 
Information in Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 267 to 278, the 
above cited estimate would be modified somewhat but would not 
lower the calculated exposure to a much lower level, and 
would not invalidate the carcinogenic effects of smoking.  It 
was not possible to estimate the radiation dose that the 
veteran may have received as a nuclear weapons officer.

By letter dated in May 1998, the VA Director of Compensation 
and Pension Service stated that, after review of the report 
issued by the VA Chief of Public Health and Environmental 
Hazards Officer, there appeared to be no reasonable 
possibility that the veteran's terminal disability was the 
result of radiation exposure.

In a letter dated in December 1998, the Department of the 
Navy reported that research of a computer registry of all 
Navy and Marine Corps personnel for occupational exposure to 
ionizing radiation since 1947 failed to find any records 
concerning the veteran.

In a letter dated in February 1999, the Chief of the 
Dosimetry Branch of the U.S. Army Radiation Standards and 
Dosimetry Laboratory reported that his office was unable to 
locate any records of exposure to ionizing radiation for the 
veteran.

In a letter dated in March 1999, DTRA reported that, although 
the dosimetry data they had concerned individuals associated 
with participation in U.S. atmospheric testing, research was 
conducted regarding the veteran's affiliation with the AFSWP.  
The veteran's service records showed that he served as a 
nuclear weapons officer with the 1092nd Aviation Depot 
Squadron, Medina Base, Texas from December 8, 1956 through 
February 11, 1960.  This unit was with AFWSP, but a review of 
morning reports showed no temporary duty for the veteran to 
the Nevada Test Site or the Pacific Proving Ground.  The 
available Air Force records did not document the veteran's 
participation in U.S. atmospheric testing during 1956 to 
February 1960.  Research of dosimetry data was also negative 
for exposure to radiation.
 
In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1997); 38 C.F.R. § 3.312 (1998). 

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are 15 types of cancer which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Lung cancer, which caused the veteran's death, is not subject 
to presumptive service connection under the provisions of 
38 C.F.R. § 3.309(d).  However, lung cancer is subject to 
service connection as a "radiogenic" disease under the 
provisions of 38 C.F.R. § 3.311(b)(2)(iv).

In order for the disease process of lung cancer to be service 
connected under 38 C.F.R. §§ 3.311, it must be shown that the 
veteran was exposed to ionizing radiation during service, 
that he subsequently developed a radiogenic disease, and that 
such disease was first manifested five years or more after 
exposure.  38 C.F.R. § 3.309(b) (1998).  It is not contended, 
and it is not shown, that he participated in the atmospheric 
testing of nuclear weapons or the occupation of Hiroshima or 
Nagasaki, Japan.  See 38 C.F.R. § 3.311(a)(2) (1998).  
Rather, the appellant raises an "other exposure" claim by 
contending that the veteran had occupational exposure to 
ionizing radiation as a result of his duties as a nuclear 
weapons officer.  See 38 C.F.R. § 3.311(a)(2)(iii) (1998).

Review of the veteran's service records do show that the 
veteran was affiliated with AFSWP and that his military 
occupational specialties included service as a nuclear 
weapons officer, an instructor at the Nuclear Weapons "Br." 
and the Chief of the Munitions Weapons Control Branch.  
However, it is not shown that he was treated for any 
radiological injury, and there is no documentation that his 
duties exposed him to radiation.  Additionally, research 
conducted by the Departments of the Air Force, Army and Navy, 
as well as the DTRA, failed to reveal any evidence of 
radiation exposure.  As such, the Board finds, by a 
preponderance of the evidence, that the veteran did not have 
any occupational exposure to ionizing radiation during 
service.

However, VA has determined that the veteran had been exposed 
to less than 4 rads of ionizing radiation by means of routine 
radiographic procedures.  This exposure is sufficient to 
support an "other exposure" claim under 38 C.F.R. 
§ 3.311(a)(2)(iii).  In May 1998, the VA Chief Public Health 
and Environmental Hazards Officer opined that it was unlikely 
that the veteran's lung cancer was caused by exposure to 
ionizing radiation from medical radiographic examinations in 
service.  The veteran's terminal disease, lung cancer, was 
not shown within five years subsequent to exposure, nor is 
there medical evidence of record which shows a causal 
connection between the veteran's lung cancer and this 
inservice exposure.  Based upon the foregoing, the Board 
finds, by a preponderance of the evidence, that the veteran's 
lung cancer was not caused by his exposure to ionizing 
radiation in service and, accordingly, the claim under 
38 C.F.R. § 3.311 must be denied.

Nonetheless, as stated above, the appellant is entitled to 
service connection for the cause of the veteran's death if 
she can establish that a disability incurred or aggravated by 
service, as defined by the general laws and regulations 
governing VA compensation entitlement, either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
See also Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 1994); 
38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 1991).  A 
malignant tumor which is manifested to a compensable degree 
within one year of separation from service may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, there is no evidence that the veteran's lung 
cancer, which has been determined to have caused his death, 
was present until many years after his separation from 
service.  In this respect, he was first treated for sudden 
onset of pneumonia, with the subsequent discovery of lung 
cancer, in 1990.  There is no medical evidence of the 
manifestation of lung cancer in service, or within one year 
therefrom, nor is there probative evidence linking this 
disease process to service.  There is also no competent 
medical evidence linking the cause of the veteran's death to 
his service connected disabilities.  Because there is no 
evidence linking lung cancer to service, either on a direct 
or a presumptive basis, and the claim must be denied.

In the present case, the appellant contends that the veteran 
had occupational exposure to ionizing radiation in service, 
and that a causal relationship, or nexus, exists between such 
exposure and the cause of his death.  In service, the veteran 
himself alleged working with "radioactive substances."  
Both are deemed competent to describe symptomatology and 
factual information within their personal knowledge and 
observation; however, a lay person is not competent to render 
a scientific or medical opinion.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Grottveit, 5 Vet.App. at 93.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 

